DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Please note: Those references listed on the PTO-892s and information disclosure statements submitted with the Office Actions associated with applications 17/542,461, 17/566,020, 17/543,020, 17/746,622, 17/541,036, 17/746,640, 17/542,465, 17/542,872 and 17/543,152 and which were filed with the Information Disclosure statement of 25 August 2022 have NOT been considered unless they were listed elsewhere on the information disclosure statement. The PTO-892 forms and information disclosure statements are considered part of the referenced Office Action and therefore are NOT a proper submission for the present application.

Claim Interpretation
It has been held that the recitation that an element is able to perform a function is not a positive recitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Therefore, the phrase “the border between the at least two segmented layers of the quantity of material is detectable based on a counted number of reflections”, found within claim 1, has no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-9 are rejected as being indefinite. Claim 1 recites a “system for multi-bounce acoustic signal material detection”. However, the body of the claim recites “an acoustic signal transmitted into the sidewall of the container”. How is an “acoustic signal” an element of a system which is comprised of physical components? The acoustic signal does not have a solid presence – it is merely a transient vibration that is transmitted into a component of the apparatus. Does this mean the claim ONLY covers a system when the acoustic signal is actively traveling within the sidewall of the container? So, a system without an active acoustic signal would NOT meet the bounds of the claimed invention. Therefore, it is unclear how the acoustic signal can constitute a component of a system when the acoustic signal is not a solid, permanent element which can be made or realized. 
Claims 2-6 and 8-9 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 10 is rejected as being indefinite. Claim 10 recites a “system for multi-bounce acoustic signal material detection”. However, the body of the claim recites “an acoustic signal transmitted into the sidewall of the container”. How is an “acoustic signal” an element of a system which is comprised of physical components? The signal does not have a solid presence – it is merely a transient vibration that is transmitted into a component of the apparatus. Therefore, it is unclear how the acoustic signal can constitute a component of an apparatus when the signal is not a solid, permanent element which can be made or realized. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Schaefer et al. (US 2016/0320226 A1) (hereafter Schaefer).
Schaefer discloses a system for multi-bounce acoustic signal material detection (inherent in the use of the shear and/or Lamb waves, paragraphs [0038], [0045]-[0047], [0050], and [0052]) , the system comprising: a container (20) containing a quantity of material within an interior space thereof (Figs. 1 and 4), wherein the quantity of material has at least two segmented layers (Fig. 1); first (12) and second (14) acoustic sensors positioned on a sidewall of the container (Figs. 1 and 4), wherein the first acoustic sensor (12) is positioned at a different height along the sidewall than the second acoustic sensor (14) (Figures 1 and 4); an acoustic signal transmitted into the sidewall of the container from the first acoustic sensor (Figures 1 and 4, paragraph [0044]), wherein the acoustic signal reflects between an interior surface of the sidewall and an exterior surface of the sidewall until it is received at the second acoustic sensor (inherent in the use of either a shear wave or specific modes of the recited Lamb wave, paragraphs [0038], [0045]-[0047], [0050], and [0052]); and wherein a border between the at least two segmented layers of the quantity of material is detectable based on the acoustic signal from the reflections of the acoustic signal between the interior surface of the sidewall and an exterior surface of the sidewall above and below the border between the at least two segmented layers of the quantity of material (Fig. 13, paragraphs [0045] – [0055)].
As the claimed invention fails to provide an element which determines the “counted number of reflections of the acoustic signal between the interior surface of the sidewall and an exterior surface of the sidewall above and below an impedance barrier formed at the border between the at least two segmented layers”, the recitation is merely an intended use with no patentable weight. Furthermore, the system of Schaefer is fully capable of determining the recited limitation as Schaefer clearly utilizes a computing device (1605) to determine the barrier between the two layers. 
With regards to claim 4, Schaefer fully discloses the apparatus system of claim 1 and further discloses the system further comprising at least one computing device (1605, Fig. 16) in communication with the first and second acoustic sensors (Figure 16), wherein a time-of-flight measurement of the acoustic signal is determined by the at least one computing device (Figure 14, paragraph [0088] - [0089]).
With regards to claim 8, Schaefer fully discloses the apparatus system of claim 1 and further discloses one or both of the first and second acoustic sensors (12, 14) are positioned angularly to the sidewall of the container (Figures 1-2, 4, 6-7, 10-12), wherein the signal transmitted from the first acoustic sensor is transmitted at a non- perpendicular angle into the sidewall (paragraphs [046]-[0048]).

Allowable Subject Matter
The indicated allowability of claims 1-6 and 8 if amended to overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph is withdrawn in view of the reference(s) to Schaefer.  The Examiner apologizes for failing to remember that the “intended use” clauses fail to provide appropriate patentability to the claims and thus allows the reference Schaefer to be applied. Rejections based on the reference(s) are found above.

Claims 11-16 and 18-20 are allowed.

Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-3, 5-6, and 9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 10, the prior art of record fails to teach and/or suggest a system for multi-bounce acoustic signal material detection, the system comprising: a container containing a quantity of material within an interior space thereof, wherein the quantity of material has at least two segmented layers; first and second acoustic sensors positioned on a sidewall of the container, wherein the first acoustic sensor is positioned at a different height along the sidewall than the second acoustic sensor; an acoustic signal transmitted into the sidewall of the container from the first acoustic sensor, wherein the acoustic signal reflects between an interior surface of the sidewall and an exterior surface of the sidewall until it is received at the second acoustic sensor; and at least one computing device in communication with the first and second acoustic sensors, wherein a border between the at least two segmented layers of the quantity of material is detectable based on the acoustic signal, wherein the border between the at least two segmented layers of the quantity of material is detectable based on a counted number of reflections of the acoustic signal between the interior surface of the sidewall and an exterior surface of the sidewall above and below the border between the at least two segmented layers of the quantity of material.
With regards to claim 11, the prior art of record fails to teach and/or suggest a method for multi-bounce acoustic signal material detection, the method comprising: providing a container containing a quantity of material within an interior space thereof, wherein the quantity of material has at least two segmented layers; positioning first and second acoustic sensors on a sidewall of the container, wherein the first acoustic sensor is positioned at a different height along the sidewall than the second acoustic sensor; transmitting an acoustic signal into the sidewall of the container from the first acoustic sensor, whereby the acoustic signal reflects between an interior surface of the sidewall and an exterior surface of the sidewall; receiving the acoustic signal reflected through the sidewall at the second acoustic sensor; and determining a border between the at least two segmented layers of the quantity of material based on the received acoustic signal a counted number of reflections of the acoustic signal between the interior surface of the sidewall and an exterior surface of the sidewall above and below an impedance barrier formed at the border between the at least two segmented layers of the quantity of material.
While it is known in the art to transmit an acoustic wave within the wall of a container such that the acoustic wave is attenuated based upon the material within the container (see Schaefer et al. (US 2016/0320226 A1), Dieulesaint et al. (US 4,954,997), and Lynnworth et al. (US 4,320,659)) by bouncing the acoustic signal off the internal and external surface of the container, the determination of the border between the at least two segmented layers of the quantity of material based on a counted number of reflections of the acoustic signal is not taught nor suggested by the prior art of record.

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 1-6 and 8-10 under 35 U.S.C. 112(b), Applicant argues that amending the claims to recite a “system” instead of an “apparatus” overcomes the previous rejections under 35 U.S.C. 112(b). The examiner disagrees. A “system” is still a “machine” made of “physical” elements (the four categories of inventions are clearly defined as processes, machines, manufactures, and compositions of matter). And while an “acoustic signal” can be considered “physical”, it is a TRANSIENT element that comes and goes. Therefore, the claims, as now found within the applicant, can ONLY be infringed when the “system” is in operation. Which can be confusing and appears to be an attempt to blend categories (machine for the system but the “system” recites something that is only present when the “process” of the “system” is performed). Therefore, the rejection of claims 1-6 and 8-10 under 35 U.S.C. 112(b) is maintained and hereby made final.

Applicant’s arguments, see Remarks, filed 25 August 2022, with respect to the rejection of claim 2 under 35 U.S.C. 112(d) have been fully considered in view of the amendment to the claim filed 25 August 2022 and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 25 August 2022, with respect to the rejection of claim 10 under 35 U.S.C. 102 have been fully considered in view of the amendment to the claim filed 25 August 2022 and are persuasive.  The rejection of claim 10 under 35 U.S.C. 102 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855